DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Thangamani et al. in U.S. Patent Publication 2013/0187389.
	Regarding claim 1, Thangamani et al. teaches:
	an on/off detecting unit configured to detect an on/off operation of the contactor (see “Contact resistance is computed…a moving contact unit 11 and a fixed contact unit 12 having a first contact 12a and a second contact 12b…In operation, the closing and opening of the contact units allows high current and power…” , [0028]-[0033]); 
	a lifespan index counting unit configured to count a lifespan index of the contactor based on whether an electric conducting state of the contactor corresponds to a predetermined electric conducting state during the on operation of the contactor (see “a method and a system that provide accurate estimations of maintenance parameters of switch contactors, especially of their estimated lifetime or lifespan”, [0005]; see “predictive estimations of the lifetime or lifespan of switch contactors.”, [0042]); and 
	a failure rate predicting unit configured to predict a failure rate of the contactor based on the counted lifespan index (see “calculation of the failure rate”, [0015]; see “The failure rate of a contactor assembly is preferably estimated with the following equation”, [0043]; claim 6).
	Regarding claim 7, Thangamani et al. teaches:
	detecting, by an on/off detecting unit, an on/off operation of the contactor (see “Contact resistance is computed…a moving contact unit 11 and a fixed contact unit 12 having a first contact 12a and a second contact 12b…In operation, the closing and opening of the contact units allows high current and power…” , [0028]-[0033]);
	counting, by a lifespan index counting unit, a lifespan index of the contactor based on whether an electric conducting state for the contactor corresponds to a predetermined electric conducting state during an on-operation of the contactor (see “a method and a system that provide accurate estimations of maintenance parameters of switch contactors, especially of their estimated lifetime or lifespan”, [0005]; see “predictive estimations of the lifetime or lifespan of switch contactors”, [0042]); and
	predicting, by a failure rate predicting unit, a failure rate of the contactor based on the counted lifespan index (see “calculation of the failure rate”, [0015]; see “The failure rate of a contactor assembly is preferably estimated with the following equation”, [0043]; claim 6).
Allowable Subject Matter
Claims 2-6 and 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 2 and 8, the prior art fails to anticipate or render obvious a first measuring unit, which measures control voltage values of primary-side upper and lower ends of the contactor; a second measuring unit, which measures control current values of the primary-side upper and lower ends of the contactor; a third measuring unit, which measures an inrush current value of a secondary side of the contactor; and a fourth measuring unit, which measures a through-current value flowing through the secondary side of the contactor, in combination with all other limitations as claimed by Applicant.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944. The examiner can normally be reached Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MISCHITA L HENSON/Primary Examiner, Art Unit 2865